In a negligence action to recover damages, inter alia, for wrongful death, the defendant appeals from an order of the Supreme Court, Richmond County (Mastro, J.), entered May 20, 1996, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiffs decedent, Mario Anglero, Jr., and his friends went to a railroad yard owned by the defendant CSX Transportation, Inc. (hereinafter CSX). Through a hole in the surrounding six-foot barbed-wire fence, and without consent, they entered an area that contained abandoned building structures and began throwing rocks in an attempt to knock down the bricks of these structures. As a result, a steel and wood beam fell, striking the decedent on the right arm and head, inflicting fatal injuries. Under these circumstances there is no basis to impose liability upon CSX (see, O’Britis v Peninsula Golf Course, 143 AD2d 123). Rosenblatt, J. P., Ritter, Thompson and Sullivan, JJ., concur.